DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action in response to Applicant’s request for continued examination on 01/18/22. 
Claims 1-9, and 32-40, 42-43 have been examined in this Application. All other claims have been cancelled.  
No new information disclose statement has been filed. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Arguments
Applicant's arguments, see pages 9-12 in regards to claim rejections under 35 U.S.C. §101 have been fully considered; the Examiner respectfully disagrees. 
Applicant continues to make arguments that have no association with the claimed limitation; Example 35 and DDR. The argued example and case law are not directed to what the claims are directed to. Therefore, comparing the instant claims to the example and the cited case 
Applicant continues to allege that a prima facie case was not established in rejecting the claims; however, this is in fact not true. The rejection is beyond detailed and surpasses MPEP requirement to establish reasons for why the claims are not eligible. 
Lastly, the Applicant argues that the Examiner fails to take into consideration the dependent claims. This is obviously not true; see rejection. The emphasis of a patent is not a dependent claim; but an independent claim. The dependent claims were analyzed, and are analyzed as a whole in combination with the independent claims. If Applicant strongly believes that the dependent claims include additional elements that will reduce the abstract idea into a patent eligible claim, then Applicant should incorporate the dependent claim language they deem eligible into the independent claim.	All the claims combines as a whole, independent and dependent, merely recite an abstract idea of providing a payment selection to a user to carry out a transaction with a merchant without significantly more. The use of two different communication methods merely helps automate the abstract idea. The switching based on received data is a generic computer function that again merely automates the abstract idea. 
Nothing in the claims as a whole amounts to addressing a unique problem by providing a unique solution or recite non-conventional and non-generic way of carrying out a transaction; Example 35. 
The claims were clearly analyzed under the required steps and in light of the latest 2019 PEG guidance. 

The additional elements do not integrate the abstract idea into a practical application, nor do they amount to significantly more than the abstract idea under Step-2B. 
The claims do not amount to significantly more and that the additional elements / all claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05. 

The claims are not patent eligible.

Applicant's arguments, files 01/18/2022 see pages 12-15, in regards to claim rejections under 35 U.S.C. §103 have been considered but are not persuasive.
Applicant argues that the references fail to teach the amended claim limitations. Also Applicant argues that the last limitation, “the transaction being conducted via a second communications path that differs from the first communications path,” is not taught by either references. 
The examiner respectfully disagrees. Hodge explicitly teaches automatically switching default payments because the payment that was carried out in the transaction prior to a current transaction had different merchant context data, transaction data, therefore the last payment option does not necessarily have the same data as a current transaction and the current data requires analysis of which payment option to propose; therefore having the ability to switch automatically between payment options based on the received data. The entire teaching of Hodge is explicitly directed to automating the hassle of selecting which payment method to use at a specific merchant. Also, assuming Hodge did not teach automatically switching payment options, merely automating something that is otherwise done manually is an obvious modification to one of ordinary skill in the art; In re Venner, 120 USPQ 192 (CCPA 1958), In re Rundell, 9 USPQ 220 (CCPA 1931). Hodge teaches the claim at issue at least at Paragraphs 0063-0069, 0083, 0091 and Figures 9-10 and 17.

Finally, the fact that Hodge teaches utilizing almost every known wireless communication method to conduct a transaction, yet not explicitly recite that the manner in which the merchant context data is received differs from the manner in which the payment method is relayed to the merchant to advance a transaction amounts to an obvious motive to use the teachings of Hodge to allow the device to communicate the selected payment method to the merchant via anyone of the wireless communications Hodge teaches. 
However, because Hodge does not explicitly teach the limitation at issue, and in efforts of expediting prosecution, the teachings of Hammad settle the issue by explicitly reciting that the first method of getting transaction data is different than the method of communication used to settle the transaction in motivation of increasing security measures. 
The claims are thus rejected. All other claims are taught by the relied upon references. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 40 recites “wherein the first communications path comprises a short-range communications path that utilizes frequency hopping and the second communications path comprises an NFC communications path.”
The specification discloses various communication paths and the use of NFC to settle a transaction with a merchant; Paragraph 0018. However, no support is found for the first communication path being a short-range communication path that utilizes frequency hopping. NFC uses such technology; therefore it is also not known how a first short-range can be different than the second short range communication. No support is found for how the first and second communications claimed are different.
As a result, the claim is rejected and any teaching of using different wireless connections will be determined as reading on the claims.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 40 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

All dependent claims are rejected for mere dependence.
Any teaching of storing payment data will be determined as reading on the limitation at issue. 
Claim 1 also recites: “default payment credential as an recommended payment credential.” The claim is not clear; therefore it is determined to be indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, and 32-40, 42-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-9, and 32-40, 42-43 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-9, and 32-40, 42-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea of provisioning a recommended payment method and settling a transaction with a merchant before storing the provisioned payment method as a result of manipulation of data without significantly more. 
The abstract idea is categorized under certain methods of organizing human activity, for instance, fundamental economic principles, mitigating risk, agreements in the form of contracts, business relations, and following rules or instructions. The claims clearly outline rules / instructions being followed before a device displays recommended payment methods (i.e. accessing data, receiving data and in response presenting payment recommendation data). By 
Claims 1, for instance recites, in pertinent part: 
A method comprising:
accessing credential availability data indicative of the at least one payment…;
receiving, responsive to… being located within a particular distance of a merchant… and via a… message from the merchant… merchant context data associated with the merchant… wherein the merchant context data is indicative of a preference for a first type of payment… over a second type of payment…; and
automatically switching… a default payment credential stored for transactions with the merchant… to be the first or second type of payment credential based at least in part on the accessed credential availability data and the received merchant context data;
presenting the default payment… as an recommended payment credential for a transaction with the merchant…;
receiving… a user selection of the presented default payment credential;
preforming, responsive to the user selection and by the… element… the transaction with the merchant… using the default payment credential…
storing the default payment credential in.
The judicial exception is not integrated into a practical application. The claims recite the following additional elements: secure element, electronic device, merchant subsystem, non-transitory computer-readable medium, instructions, one or more processors, memory, first 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely instructions to apply the exception using generic computer components. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 

For instance, the dependent claims include the following additional elements: accessing different data, merchant application running on the electronic device, broadcast signal, providing description information about a payment, short-range communication, NFC communications, and preference of payment, respectively. 
These additional elements merely automate the abstract idea and fail to integrate the abstract idea into a practical application. They also fail to provide significantly more than the abstract idea. 
The claims are not patent eligible.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 32-40, 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2010/0082445 to Hodge et al. (“Hodge”), in view of U.S. Patent Application Publication 2013/0006847 to Hammad et al. (“Hammad”). 

Per claims 1, 32, and 42 Hodge teaches all of the following limitations: 
A method comprising [Abstract and Figures 1-2]: 
at an electronic device comprising a secure element that comprises at least one payment credential (device includes hardware and memory storing payment options) [Abstract, Paragraphs 0043, 0045, 0063-0065 and Figures 3 and 9]:
accessing credential availability data indicative of the at least one payment credential (the device stores data in a digital wallet indicative of payment options the user has available and it is accessed to determined best mode payment) [Paragraphs 0028, 0063-0069 and Figures 1 and 9];
receiving, responsive to the electronic device being located within a particular distance of a merchant subsystem and via a broadcast message from the merchant subsystem, merchant context data associated with the merchant subsystem, wherein the merchant context data is indicative of a preference for a first type of payment credential over a second type of payment credential, the broadcast message being received via a first communications path (when the user is a certain distance from a merchant/kiosk 80, the user’s device can communicate with the merchant via a wireless communication method and receive data that allows the user’s device to determine which payment option the merchant indicates as a preferred method of payment. The type of communication used inherently requires the device to be “located within a particular distance of a merchant” otherwise the communication method would not work) [Paragraphs 0051, 0055-0057, 0065, 0069, 0088-0089, and 0100 and Figures 4-5 and 8]; and 
automatically switching, at the electronic device, a default payment credential stored for transactions with the merchant subsystem to be the first or second type of payment credential based at least in part on the accessed credential availability data and 
presenting the default payment credential as an recommended payment credential for a transaction with the merchant subsystem (the device is able to present the preferred payment method to the user based on the context data) […] [Paragraphs 0055-0057, 0065, 0088-0089, 0091, and 0093-0094 and Figures 4-7, and 18].
receiving, at the electronic device and responsive to presenting the default payment credential as the recommended payment credential for the transaction, a user selection of the presented default payment credential (user confirms / selects payment option) [Paragraphs 0066-0068 and Figures 9, 17, and 18-19]; 
performing, responsive to the user selection and by the secure element of the electronic device, the transaction with the merchant subsystem using the default payment credential […] [Paragraphs 0068-0070 and Figures 9 and 17].
storing the default payment credential in [Paragraphs 0064-0069 and 0127].

Hodge does not explicitly disclose:

	Although Hodge depicts that a user first establishes a first connection with a kiosk or merchant via a wireless communication to obtain relevant data about the merchant / merchant context data and transaction data and settles a transaction by being 

Hammad teaches transaction is being conducted via a second communications path that differs from the first communications path [Abstract, Paragraphs 0005-0006, 0052, 0104 and 0106 and Figures 2 and 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hodge, which explicitly disclose multiple means of communication between the user device and the merchant device and depict using a first communication method (Bluetooth®) that is long range and indicates merchant payment preference and using a second communication method that is short range wherein the user device is proximate the merchant device or kiosk (NFC), to include the teachings of Hammad to explicitly disclose that the second form of communication used to settle a transaction is different than the first communication in motivation of increasing security measures. 
Per claims 2, and 33 Hodge teaches further comprising, at the electronic device, accessing user preference data, wherein the presenting comprises presenting the payment recommendation data further based at least in part on the accessed credential availability data, the received merchant context data, and the accessed user preference data (context rules are also 
Per claim 3, Hodge teaches wherein the merchant context data is received via an online merchant application running on the electronic device (the user application comprises a variety of payment methods, and allows the user device access to a merchant website / the website being the merchant application running on the electronic device) [Paragraphs 0088-0089 and Figures 1, and 18].
Per claims 4, and 38 Hodge teaches wherein the merchant context data is received by the electronic device directly from the merchant subsystem [Paragraphs 0051, 0055-0057, 0065, 0088-0089].
Per claims 5, and 34 Hodge teaches wherein: the at least one payment credential comprises the first type of payment credential and the second type of payment credential; and the presented default payment credential comprises information recommending use of the first type of payment credential ahead of the second type of payment credential [Paragraphs 0055-0057, 0065, 0088-0089, 0091, and 0093-0094 and Figures 9, and 18-19].
Per claims 6, and 35 Hodge teaches wherein: the at least one payment credential comprises the first type of payment credential and the second type of payment credential; and the presented default payment credential comprises information indicative of the first type of payment credential but not the second type of payment credential [Paragraphs 0055-0057, 0065, 0088-0089, 0091, and 0093-0094 and Figures 9, and 18-19].
Examiner notes that based on the teachings of Hodge in view of Hammad any obvious modification of payment credentials is possible to one of ordinary skill in the art. Specifically, 
Pre claims 7, and 36 Hodge teaches wherein: the at least one payment credential comprises the first type of payment credential, the second type of payment credential, and a third type of payment credential; the presented default payment credential comprises information indicative of the first type of payment credential but not the third type of payment credential [Paragraphs 0055-0057, 0065, 0088-0089, 0091, and 0093-0094 and Figures 9, and 18-19].	
Examiner notes that based on the teachings of Hodge in view of Hammad any obvious modification of payment credentials is possible to one of ordinary skill in the art. Specifically, Hodge teaches the user providing further input on how to customize the payment credentials populated so as to show whatever the user chooses during a transaction. 

Per claims 8, and 37 Hodge teaches wherein: the at least one payment credential comprises the first type of payment credential but not the second type of payment credential; and the presented default payment credential comprises information indicative of the first type of payment credential and information indicative of the second type of payment credential [Abstract, Paragraphs 0055-0057, 0065, 0088-0089, 0091, and 0093-0094 and Figures 9, and 18-19].
Per claim 9, Hodge teaches wherein the presented default payment credential comprises information describing the benefit of using the first type of payment credential (the user is shown which payment method provides the best incentive(s)) [Paragraphs 0055-0057, 0065, 0085-0089, 0091, and 0093-0094 and Figures 9, and 18-19].
Per claim 39, Hodge teaches wherein the merchant context data is received by the electronic device directly from the merchant subsystem via a broadcast signal [Paragraphs 0051, 0055-0057, 0065, 0088-0089].
Per claim 40 Hodge teaches wherein the first communications path comprises a shor-range communications path that utilizes frequency hopping and […] [Abstract, Paragraphs 0039, 0047, 0051, 0055-0057, 0065, 0088].
Although Hodge does not explicitly disclose that the first communication path comprises a NFC communication path, Hammad does [Abstract, Paragraphs 0005-0006, 0052, 0063-0064, 0088, 0100 and 0104 and 0106 and Figures 2 and 4].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Hodge, which explicitly disclose multiple means of communication between the user device and the merchant device and depict using a first communication method (Bluetooth®) that is long range and indicates merchant payment preference and using a second communication method that is short range wherein the user device is proximate the merchant device or kiosk (NFC), to include the teachings of Hammad to explicitly disclose that the second form of communication used to settle a transaction is different than the first communication in motivation of increasing security measures. 
Per claim 43, Hodge teaches wherein automatically switching, at the electronic device, the default payment credential for the transaction with the merchant subsystem to be the first or second type of payment credential based at least in part on the accessed credential availability data and the received merchant context data further comprises: determining, based at least in part on the received merchant context data, that the first type of payment credential is preferred by the merchant subsystem; determining, based at least in part on the accessed credential .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
PATENT 7413113 to Zhu discloses The system has a set of rules for selecting one of a set of virtual cards e.g. smart cards. A processor applies one of the set of rules to automatically select one of the set of virtual cards based on context, where a portion of the context is based on a physical location of the system. Another portion of the context is based on information received from a reader communicating with a processor. The processor automatically selects a subset from of the set of virtual cards appropriate for the context, where a user interface enables a user to select one of the set of virtual cards.

PGPUB 2014/0172576 to Spears et al. discloses using mix mode communications depending on user location and sending offers to user based on the user location. User offers are selected / payments are selected based on user location. 

PGPUB 2014/0122328 to Grigg teaches making a payment using a portable mobile communication apparatus. An exemplary portable mobile communication apparatus is configured to: initiate presentation of a first option on a user interface to pay via readable indicia (e.g., a QR code), initiate presentation of a second option on the user interface (e.g., the same user interface) to pay via a short-range wireless mechanism (e.g., NFC), and determine a payment option selected by a user. Payment preferences are made to the user based on the merchant, user selection, and previous data. 

PGPUB 2014/0114780 to Menefee et al. teaches a payment processing device for processing payment from a consumer at a merchant location using a user device, the device comprising a presence detection module configured to detect presence of the user device at the merchant location; and a checkout module configured to communicate with a backend system to verify an identity of the user device, to receive payment information from the user device, and to transmit payment information to a merchant point-of sale (POS) system. The communications used comprise long range and short range communication. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/El Mehdi Oussir/
Patent Examiner, Art Unit 3685
03/26/2022